Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bryant Newell appeals the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Newell, No. 1:00-cr-00146-AMD-4 (D.Md. Apr. 14, 2009). We dispense with oral argument because the facts and legal con*904tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.